DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on January 28, 2021. Claims 4-6 have been amended, no new claims have been added, and no claims have been cancelled. Thus, claims 1-15 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt (2014/0216474) in view of Blomberg (2015/0136142).
With respect to claim 1, Mittelstadt discloses a respiratory protection device (100, fig 1; 500, fig 5a; see Abstract, line 1), comprising a mask body (120, fig 1; 520, fig 5a) defining a breathable air zone (see [0023], lines 1-3) for a wearer, a first seal (152, fig 1b; 552a/552b, fig 5b) a first breathing air source component (structure surrounding area 121 in fig 1b; or 503, fig 5a) configured for attachment to the mask body (attached to the front of mask to allow breathable air into the air zone) in sealing engagement with seal (see [0038], lines 1-10; in fig 5b the air source attached into seal 552a/552b thus they seal together to provide air to the user); and a valve assembly (150, fig 1c; 551/547a/558a, fig 5b) operable between an open configuration (fig 1c; 5b) and a closed configuration (fig 1d; 5c) in which fluid communication through the first breathing air source component to the breathable air zone is prevented (see [0029], lines 2-7); wherein the valve assembly is in sealing engagement with the first seal in the closed configuration (fig 5c, element 552a/552 seals with 540a/540b which are part of seal 503).
Mittelstadt is silent regarding the first seal being elastomeric.
However, Blomberg teaches a mask body (110, fig 1 of Blomberg) with an elastomeric seal (140, fig 4 of Blomberg) in sealing engagement with a breathing air source component (120, fig 1 of Blomberg) configured for attachment to the mask body (see [0018], lines 9-12 of Blomberg).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal (152, fig 1b; 552a/552b, 
With respect to claim 2, the modified Mittelstadt shows that the valve assembly comprises an actuator (151, fig 1d; 551, fig 5b) and a first sealing surface (underside 152/124, fig 1d; side of 552a/55b, fig 5c), the first sealing surface sealingly engaged with the first elastomeric seal when the valve assembly is in the closed configuration (fig 1d; see [0038], lines 12-13; fig 5c, element 552a/552 seals with 540a/540b which are part of seal 503).
With respect to claim 3, the modified Mittelstadt shows that the actuator is configured to move linearly along a longitudinal axis (190, fig 1b) between the open and closed configurations (see [0041], lines 1-6).
With respect to claim 4, the modified Mittelstadt shows that the sealing surface (underside of element 152, fig 1b) is configured to move linearly between the open and closed configurations (see [0040], lines 1-4).
With respect to claim 5, the modified Mittelstadt shows that the sealing surface (552a/552b, fig 5b) is configured to pivot between the open and closed configurations (see [0072], lines 4-7).
With respect to claim 6, the modified Mittelstadt shows that the sealing surface (124, fig 1d) comprises a projection (146, fig 1d) extending towards an interior of the elastomeric seal when the valve assembly is in the closed configuration (see relation between elements 152 and 146 in fig 1d).
Claims 1 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg (2015/0136142) in view of Mittelstadt (2014/0216474).

Blomberg lacks a valve assembly operable between open and closed configurations.
However, Mittelstadt teaches a valve assembly (550/552a/552b, fig 5b of Mittelstadt) operable between an open configuration (see fig 5b of Mittelstadt) and a closed configuration (see fig 5c of Mittelstadt) in which fluid communication through the first breathing air source component to the breathable air zone is prevented and the valve assembly is in sealing engagement with the first elastomeric seal in the closed configuration (see [0072], lines 10-16 of Mittelstadt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blomberg to include the valve assembly as taught by Mittelstadt so as to be able to control the airflow to the user.
With respect to claim 7, the modified Blomberg shows that the elastomeric seal comprises first (172, fig 3 of Blomberg) and second end (171, fig 4 of Blomberg) regions, an outer surface (173, fig 4 of Blomberg), and an inner surface (174, fig 4 of Blomberg) defining a channel (147, fig 4 of Blomberg) configured to receive the first breathing air source component (see [0023], lines 3-6 of Blomberg).
With respect to claim 8, the modified Blomberg shows that the breathing air source component is in sealing engagement with the inner surface of the elastomeric seal when attached 
With respect to claim 9, the modified Blomberg shows that at least a portion of the outer surface of the elastomeric seal is out of contact with a rigid component when the valve assembly is in the open configuration (see [0025], lines 4-6 of Blomberg).
With respect to claim 10, the modified Blomberg shows that the second end region (171, fig 4 of Blomberg) of the elastomeric seal is a floating end (see [0025], line 7 of Blomberg).
With respect to claim 11, the modified Blomberg shows that a first sealing surface (side of 552b/552b adjacent to opening 541a/541b in fig 5b of Mittelstadt) of the valve assembly is sealingly engaged with the second end region of the elastomeric seal when the valve assembly is in the closed configuration (the valve (550/552a/552b) closes the end of 170 to prevent airflow see modification in claim 1 above).


    PNG
    media_image1.png
    652
    494
    media_image1.png
    Greyscale









Annotated fig 4 of Blomberg.
 the second end region of the elastomeric seal comprises an inward-turned end (see annotated Blomberg fig 4 above).
With respect to claim 13, the modified Blomberg shows that in the closed configuration the first sealing surface of the valve assembly contacts the outer surface at the inward-turned end (the valve closes 170 per modification in claim 1 above, thus the inward turned end contacts the sealing surface when closed).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blomberg in view of Mittelstadt as applied to claim 7 above, and further in view of Amirav (2012/0318265).
With respect to claim 15, the modified Blomberg shows the elastomeric seal (170 fig 4 of Blomberg) the seal having a reduced material thickness at the second end (in fig 5 of Blomberg the thickness of 171 is less than the thickness of 176, i.e. reduced material thickness) but lacks the second end being configured to open when air flows from the first end and close to prevent airflow from the second end toward the first end.
However, Amirav teaches a face mask (see fig 1 of Amirav) with a seal (40; 50, fig 1) the second end region configured to open when air flows from the first end region towards the second end region and configured to close to prevent airflow from the second end region towards the first end region (duck bill, see [0041], lines 1-3 of Amirav).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the seal of the modified Blomberg to include the reduced thickness and open and closed configuration as taught by Amirav as to be able to control airflow through the mask to the user. 
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 1/28/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. § 102 and § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new rejection by Mittelstadt, Blomberg, and Amirav.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KELSEY E BALLER/ Examiner, Art Unit 3785                                                                                                                                                                                            
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785